 


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of January 25, 2008, by and between G8WAVE HOLDINGS, INC., a Delaware
corporation (the “Company”), and BRADLEY M. MINDICH (“Employee”), with respect
to that certain Employment Agreement between G8Wave, Inc., a Delaware
corporation, and Employee, dated as of April 21, 2006, which sets forth the
terms and conditions of Employees employment with the Company (the “Agreement”).
The Agreement was assumed by the Company pursuant to that certain Agreement and
Plan of Merger, dated as of August 13, 2007, among International Food and Wine
Consultants, Inc., a Delaware corporation (the Company’s predecessor), G8Wave,
Inc., and G8Wave Acquisition Corp., a Delaware corporation. Terms capitalized
and not otherwise defined in this Amendment shall have the meanings assigned to
such terms in the Agreement.
 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
 1.      Amendment to Section 3 of the Agreement. Section 3 of the Agreement
shall be deleted in its entirety and is hereby amended to read in full as
follows
 
 “3.    Compensation and Benefits.
 
 a.      Annual Salary. In consideration for the services to be provided
hereunder and regardless of the position of Employee within the Company, the
Company shall pay Employee an annual salary of $225,000 (the “Annual Salary”).
Subject to the Company’s election to make a Stock Payment pursuant to Section
3(b), the Annual Salary shall be payable in accordance with the Company’s
general payroll practices.
 
b.       Stock Payment. The Company may, in the sole and absolute discretion of
the Company’s Board of Directors, elect to pay the Annual Salary in shares of
common stock of the Company issued under the Company’s 2007 Equity Incentive
Plan (a “Stock Election”); provided, however, that the Company shall be
permitted to make a Stock Election for no more than eight (8) pay periods
annually; provided, that the Company’s right to make a Stock Election shall
terminate immediately prior to the Company’s consummation of an acquisition of
all or substantially all of the business of another entity or the acquisition by
another entity of all or substantially all of the Company’s business, in each
case, whether by merger, asset sale, stock sale, or other form of transaction.
Without limiting the foregoing, the Employee shall have no discretion with
respect to any Stock Election made by the Company, including, without
limitation, the timing thereof. In the event of a Stock Election by the Company,
Employee shall be entitled to receive a number of shares of the Company’s common
stock equal to (i) the portion of the Annual Salary to which Employee is
entitled during the pay period for which a Stock Election has been made (less
all payroll deductions and all required withholdings payable in a regular
periodic payment), divided by (ii) the closing price of the Company’s common
stock as traded on the Over The Counter Bulletin Board on the last business day
of the pay period for which a Stock Election has been made (shares issued
pursuant to a Stock Election being hereinafter referred to as “Compensation
Shares”). Certificates for Compensation Shares shall be delivered to Employee
promptly after the last day of the pay period for which a Stock Election was
made. The Company agrees that Compensation Shares shall be deemed to be issued
to Employee as the record owner of such Compensation Shares as of the close of
business on the last day of the pay period for which the Stock Election was
made.
 
2.        No Other Modification. Except as amended by this Amendment, the
Agreement remains unmodified and in full force and effect.
 
3.        Counterparts; Delivery by Facsimile. This Amendment may be executed in
any number of counterparts, including counterparts transmitted by electronic
mail or facsimile, each of which when so executed and delivered shall be deemed
an original, and all of which taken together shall constitute but one and the
same instrument.
 
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Company and Employee have caused this Amendment to be
executed and delivered by their respective representatives, thereunto duly
authorized, as of the date first above written.
 

   
COMPANY:
 
G8WAVE HOLDINGS, INC.,
a Delaware corporation 
 
By: /s/ Habib Khoury                                  
Name: Habib Khoury
Title: Chief Executive Officer
 
EMPLOYEE:
 
By: /s/ Bradley M. Mindich                       
BRADLEY M. MINDICH 

 
 
 

--------------------------------------------------------------------------------

 